Citation Nr: 0522078	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-17 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
disability.

2.	Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2004), based on the need 
for convalescence from a right knee arthroplasty 
performed in September 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The veteran testified before the 
undersigned at a hearing at the RO in May 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran seeks service connection for bilateral knee 
problems.  As noted above, a hearing was held before the 
undersigned in May 2004.  During the hearing, the veteran 
testified that he had a preexisting bilateral knee condition 
when he entered active duty service.  He also testified that 
he received medication for knee pain during service.   
 
Service medical records reflect that, when examined for 
induction into service in January 1967, a left knee injury in 
1963 was noted, with a history of knee surgery and pain.  
Examination revealed a stable joint and negative drawer sign.  
The veteran was found qualified for active service.

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111 
(West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2004).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
left knee disorder preexisted the appellant's entry into 
active military service in March 1967 and was not aggravated 
by service.

Also, in light of the veteran's testimony regarding treatment 
for knee pain in service, the Board believes another attempt 
should be made to obtain any service medical records not 
already included in the claims file.

The veteran also testified that he received treatment for 
knee problems soon after his discharge at a VA medical 
facility in Minnesota and that he has received all treatment 
for his knees at a VA facility in Minnesota.  However, only a 
1969 VA examination report, VA treatment records dated in 
1979 and 1980 (regarding treatment for other disabilities), 
and VA treatment records dated from 1995, are associated with 
the claims files.  See Dunn v. West, 11 Vet. App. 462 (1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Here, the record 
suggests that additional VA medical evidence might be 
available that is not before the Board at this time.  

The veteran also testified that he is currently receiving 
Social Security Administration disability (SSA) benefits 
based on his bilateral knee disability.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that, where VA 
has notice that the veteran is receiving disability benefits 
from SSA, and that records from that agency may be relevant, 
VA has a duty to acquire a copy of the decision granting 
Social Security disability benefits, and the supporting 
medical documents on which the decision was based.  See Baker 
v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 
(2000), the Court held that VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra. 

Thus, due process, as mandated by the recent decisions of the 
Federal Circuit, and the General Counsel precedent opinion, 
demands that this case be REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide specific 
information regarding any medical 
treatment for a left knee injury that 
occurred in 1963, and any pre-service 
right knee disorder.  With appropriate 
authorization from the veteran, the RO 
should request all pertinent medical 
records regarding his treatment for a 
left or right knee disorder prior to 
March 1967.

2.  The RO should again request the 
veteran's service medical records, 
specifically including any clinical 
records for treatment of bilateral knee 
problems.  

3.  The RO should request all medical 
records regarding the veteran's treatment 
for right and knee disabilities at any VA 
medical facility in Minnesota, for the 
period from March 1969 to 1995, and from 
March 2003 to the present.

4.  The RO should obtain from the Social 
Security Administration a copy of the 
administration decision and all medical 
records pertinent to the appellant's 
claim for disability benefits that was 
granted, as well as a copy of any 
subsequent disability determinations and 
the medical records relied upon in 
reaching those decisions.

5.  Then, veteran should be scheduled for 
appropriate VA orthopedic examination to 
determine the etiology of any left or 
right knee disorder found to be present.  
Prior to the examination, the examiner 
should review the claims folder, 
including the appellant's service medical 
records, including the January 1967 
induction examination report.  A complete 
history of the claimed left and right 
knee disorders should be obtained from 
the veteran.  All indicated tests and 
studies should be conducted and all 
clinical findings reported in detail.  
The examiner is requested to address the 
following matters:

a. Does the appellant currently have 
a left or right knee disorder 
manifested by degenerative 
arthritis, or other bilateral knee 
disability (or disabilities)?

b. If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of 
an injury?

c. Taking into consideration the 
evidence incorporated in the service 
medical records (including the 
January 1967 induction examination 
report, and the October 2002 VA 
medical opinion to the effect that 
the veteran's bilateral knee 
degenerative arthritis was 
aggravated by military service), 
when was the disability (or 
disabilities) incurred?

d. If any left or right knee 
disability was incurred before March 
1967, was there an increase in 
disability, beyond the natural 
progress of the disorder, during a 
period of military duty?

A rationale should be provided 
for all opinions given and the 
factors upon which the medical 
opinion is based must be set 
forth in the report.  The 
veteran's claims file should be 
made available to the examiner 
in conjunction with the 
examination, and the 
examination report should 
indicate whether the veteran's 
medical records were reviewed.

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a bilateral knee 
disability and a temporary total rating 
based on right knee surgery in September 
2002.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the July 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

